DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
101 Rejections:
	With respect to applicant’s argument that claims 1-20 are not directed to an abstract idea, Examiner respectfully disagrees. 
Step 2A prong One:
Independent claims recites “initiating archive..initiate sub-archive…” which can be done mentally because initiating is a mental process i.e. human mind can think of starting/began a process by evaluation or judgment which can include archiving data in a box/drawer.  Archiving a broad term and does not necessarily need to include data synchronization as the applicant argued.  The limitations “determine if the registration record exists…during the final archive”, can be done mentally because human mind can determine if a record exists or not and then initiate archive by evaluation or judgment.  
Step 2A prong Two:
The additional elements “a microprocessor”, “computer-readable medium”, “an operational database”, “non-transient computer readable medium” are a high-level recitation of a generic computer components and represents mere instructions to apply the judicial exception on a computer as in MPEP 2106.05(f) which does not provide integration into a practical application.	
The limitation “receive a request to access…and in response create a registration record for a user, wherein when the user is done accessing…..registration record is deleted”, includes “receive”, “access” and “create” which are extra solution activity under pre-solution activity as mere data gathering such as “Obtaining information” .  See MPEP 2106.05(g).
Step 2B:
The conclusions for the mere implementation using a computer are carried over and does not provide significantly more.
With respect to “receive”, “access” and “create” identified as insignificant extra-solution activity above see MPEP 2106.05(d)(II). ) are well understood, routine, and conventional,  see prior art Flowers (2013/0024426) para. [0059, access, 0064, receive], Chessell (US 2015/0242247) para. [0093, create].
112 (a)
The 112(a) rejection has been withdrawn based on the amendments.
103 Rejection:
Applicant’s arguments, see pages 13 and 15, filed 07/12/2022, with respect to the rejection(s) of claim(s) 1-20  under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Flowers et al. (US 2013/0024426).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
At Step 1:
The invention is directed to initiating a sub-archive and final archive, during the final active archive changes of data is not allowed and during sub-archiving the changes are allowed. The claims are directed to a “process” of archiving and thus directed to a statutory category.
At step 2A, Prong One:
Independent claims 1, 9, 17 recites limitations of “initiate an archive process…are run in series”; “initiate the sub-achieve, wherein the….during the sub-archive”, recites a mental process as an evaluation or judgement, one can mentally think of when to begin (initiate) storing data for example, a librarian can initiate two types of index card in two boxes where first box index cards can be updated and the second box index card cannot be updated.
The limitations “determine if the registration record exists; if the registration record exists, then do not initiate the final archive” and “if the registration record does not exist, then initiate the final archive, wherein no changes are allowed to the operational database during the final archive” recites a mental process as an evaluation of judgement, one can mentally determine if the records exists or not by comparing data records and also determine if the data records exists do not began (initiate) to store data and if the data records does not exists start (initiate) storing data, with possible aid of paper & pen, see Appendix 71 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 48, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a Slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation’.  For example, if a box of index card is taken by a reader in the library no one can store index card in the box until the box is returned by the first user
At Step 2A, Prong Two:
The claims recite following additional elements:
“a microprocessor”, “computer-readable medium”, “an operational database”, “non-transient computer readable medium” are a high-level recitation of a generic computer components and represents mere instructions to apply the judicial exception on a computer as in MPEP 2106.05(f) which does not provide integration into a practical application.
The limitation “receive a request to access…and in response create a registration record for a user, wherein when the user is done accessing…..registration record is deleted”, includes “receive”, “access” and “create” which are extra solution activity under pre-solution activity as mere data gathering such as “Obtaining information” .  See MPEP 2106.05(g).
Viewing the additional limitations together and the claim as a whole, nothing provides integration into a practical application.
At Step 2B:
The conclusions for the mere implementation using a computer are carried over and does not provide significantly more.
With respect to “receive”, “access” and “create” identified as insignificant extra-solution activity above see MPEP 2106.05(d)(II). ) are well understood, routine, and conventional,  see prior art Flowers (2013/0024426) para. [0059, access, 0064, receive], Chessell (US 2015/0242247) para. [0093, create].
Looking at the claim as a whole does not change this conclusion and the claim is ineligible. 
Claims 2, 10, 18 depends from claims 1, 9, 17 includes all the limitations of claims 1, 9, 17.  Claims 2, 10, 18 describes number of sub-archives and number of outstanding changes and maximum number of sub-archives. 
Therefore, claims 2, 10, 18 recite the same abstract idea of “mental process”. 

Claims 3, 11 depends from claims 1 and 9 includes all the limitations of claims 1 and 7. Claims 3, 11 describes complete archive. Therefore, claims 3 and 11 recite the same abstract idea of “mental process”.
	
Claims 4, 12 depends from claims 1 and 7 includes all the limitations of claims 1 and 9. Claims 4, 12 describes plurality of sub-archives. Therefore, claims 4 and 12 recite the same abstract idea of “mental process”.

Claims 5, 13, 19 depends from claims 4, 12 and 18 and they depend from claims 1, 9, 17 includes all the limitations of claims 1, 9, 17. Claims 5, 13, 19 describes an amount of changes of the operation database, an administered value, a series of progressively smaller incremental values.  Therefore, claims 5, 13, 19 recite the same abstract idea of “mental process”.

Claims 6, 14, 20 depends from claims 4, 12 and 18 and they depends from claims 1, 9, 17 includes all the limitations of claims 1, 9, 17.. Claims 6, 14, 20 describes number of sub-archives based on outstanding number of changes.  Therefore, claims  6, 14, 20 recite the same abstract idea of “mental process”.

Claims 7, 15 depends from claims 1 and 9 includes all the limitations of claims 1 and 7. Claims 1, 9 describes reading an archive which can be done mentally by observation. Therefore, claims 7 and 15 recite the same abstract idea of “mental process”.
Claims 8, 16 depends from claims 1 and 9 includes all the limitations of claims 1 and 9. Claims 8, 16 further describes what does registration process includes which is an extra solution activity and therefore, does not amount to significantly more than the abstract idea and are well understood, routine, and conventional, see prior art Chessell (US 2015/0242247) para. [0093, creating registration process].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 10-12, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prabhu et al. (US 2016/0188611) and in view of Flowers et al. (US 2013/0024426) and in view of Chessell et al. (US 2015/0242247).

With respect to claim 1, Prabhu teaches a system comprising ([0019,database logs of the database system]; examiner’s note: the database system): 
a microprocessor ([0044, .. multiprocessor systems]; examiner’s note: a microprocessor is with a system); and 
a computer readable medium ([0048, computer system readable media]; examiner’s note: a computer readable media), coupled with the microprocessor and comprising microprocessor readable and executable instructions that, when executed by the microprocessor, cause the microprocessor to (([0044]; examiner’s note: computer readable medium is connected with microprocessor): 
initiate an archive process on an operational database ([0009, 0010]; examiner’s note: the archiving process of a database logs (an operational database)), wherein the achieve process comprises a sub-archive and a final archive ([0034], [0036, the most number of active database logs of database computing system 105], [0037], [0041]; fig. 3, element 310; examiner’s note: the active database logs that are stored in the threads (first sub-archive) stores database files, the threads generates the sub archives and the final archive to store data and the final active database logs transferred to a temporary storage (final archive)), and wherein the sub-archive and the final archive are run in series  ([0036, 0037, 0042]; examiner’s note: the data is logged in the active database logs first and then from the active database logs the final active log is generated and therefore, the threads (sub-archive) and final active log (final archive) runs one after another (in series));
initiate the sub-archive, wherein the sub-archive save changes in the operation database that have occurred since a previous final achieve ([0036], [0037, if database application program 110 resumes the threads which were suspended, some of the entries of either of threads1, thread2, thread3 in thread log history table 125 are update], [0041]; examiner’s note: the active database logs that are stored in the threads are updated after (previous) the system determines that the thread is full and transfer the data into a final storage (archive), and wherein changes to the operational database are allowed during the sub-archive ([0036, 0037, 0041]; examiner’s note: updates are allowed in the active database logs that are stored in the threads (sub-archive));
receive a request to access the operational database ([0036, 0037, 0041]; examiner’s note: accessing a database log (operational database)).
Prabhu does not explicitly teach and in response to the request to access the operational database, create a registration record for a user, wherein when the user is done accessing the operational database or when the user's access has been terminated the registration record is deleted; and determine if the registration record exists; if the registration record exists, then do not initiate the final archive; and 
if the registration record does not exist, then initiate the final archive, wherein no changes are allowed to the operational database during the final archive.
Prahbu teaches sub-archives ([0036, 0037, 0042]; examiner’s note: the threads are the sub-archive) and final active archive ([0036, 0037, 0042]; examiner’s note: the final active storage) of a database and access a database ([0036, 0037, 0042]; examiner’s note: accessing data of a database).  Prabhu does not explicitly teach creating a registration record of a user in response to the access request and when the registration records exists not allowing any archive and when the registration record does not exists, archiving data and no changes are allowed during final archive. 
However, Flowers teaches in response to the request to access the operational database, create a registration record (fig. 13, [0101-0104]; examiner’s note: determining a lock is initiated (create a registration) when updating data), wherein when done accessing the operational database or when the user's access has been terminated the registration record is deleted ([0101-0104]; examiner’s note: when the transfer is done the lock is release (registration record deleted)); 
and determine if the registration record exists ([0101-0104]; examiner’s note: determining if the lock (registration record) exists); 
if the registration record exists, then do not initiate the final archive ([0101-0104]; examiner’s note: when the lock is in use the data is not transferred to its destination); and 
if the registration record does not exist, then initiate the final archive, wherein no changes are allowed to the operational database during the final archive ([0101-0104]; examiner’s note: the data is transferred to a backup storage (final archive) when there is no lock and during the transfer updates of data is not allowed).  One of ordinary skill in the art would recognize that determining when a registration record is created and based on the existence of a registration record performing archiving or not allowing changes to data of Flowers into the invention of Prahbu to have consistency of data in multiple archives.
Therefore, it would have been obvious to one of the ordinary skills in the art before the elective filing date to incorporate determining when a registration record is created and based on the existence of a registration record performing archiving or not allowing changes to data of Flowers into the archiving system of Prahbu to have an efficient system. The motivation would be to have consistent data into a final archive because when the updates of data is suspended during an final archive, the system will not update any data when a user is updating data and once the data is fully archived then the system will updates data again which will ensure data consistency throughout the archiving process.
	Prabhu and Flowers in combination do not explicitly teach creating a record for a user and when the user is done access the operational database.  
	Prabhu teaches accessing a database in paragraphs [0037, 0041] and Flower teaches creating a registration record of a module/system when the database is accessed by the module/system and deleting the registration record when accessing the database is done in fig. 13 and [0101-0104, examiner’s note: locking and unlocking the database transfer and updates to data] but does not explicitly teach creating a registration record for a user and when the user is done accessing the database.
	However, Chessell teaches creating a record for a user and when the user is done access the operational database (fig. 3, 4, [0045-0048]; examiner’s note: a record is creating when the user locks data and when the user unlocks data).
One of ordinary skill in the art would recognize that creating a record when a user is accessing data and when the user is done accessing data of Chessell into the invention of Prabhu/Flowers to have a system which will create users registration record.
Therefore, it would have been obvious to one of the ordinary skills in the art before the elective filing date to incorporate users access records of data into the archiving system of Prabhu/Flowers to have an efficient system. The motivation would be to have users record as well as when the data is locked by the system to have the system know when a user is updating a record to suspend any actions regarding the record to have a robust system.

With respect to claim 2, Prabhu, Flowers, Chessell in combination teach the system of claim 1, Prabhu teaches wherein the sub-archive comprises a number of sub-archives and wherein the number of sub-archives is based on at least one of ([0037, database full log condition]; examiner’s note: maximum number of active database logs (sub-archive)): a number of outstanding changes in each of the number of sub- archives (examiner’s note: the claim requires only one conditions to be applied because claim says “at least one of”); 
a defined number of sub-archives ([0034, a record of the number of active database active logs generated by either of threads1]; [0036, 0039]; examiner’s note: the maximum number is the defined number of sub-archives); the number of outstanding changes since the previous final archive and a maximum number of sub-archives (fig. 3, [0037]; examiner’s note: the maximum number of logs in the thread; the claim requires only one conditions to be applied).

With respect to claim 3, Prabhu, Flowers, Chessell in combination teach the system of claim 1, Prabhu teaches wherein the sub-archive and the first final archive comprise a complete archive ([0036, 0037],[0041, database full log condition]; examiner’s note: once the maximum active database logs (sub-archive) are generated then the final archive is initiated and both are complete archive because the system determines when the logs are full (complete)).

With respect to claim 4, Prabhu, Flowers, Chessell in combination teach the system of claim 1, Prabhu teaches wherein the sub-archive comprises a plurality of sub-archives ([0036, 0037], fig. 3; examiner’s note: the archive database logs (sub-archives) comprises multiple active database logs (sub-archive)).  

With respect to claim 7, Prabhu, Flowers, Chessell in combination teach the system of claim 1, Prabhu teaches wherein the microprocessor readable and executable instructions further cause the microprocessor to: 
read an archive field that indicates if the final archive is active (fig. 3, element 310; [0033]; examiner’s note: the status field 310 in fig. 3 indicates that the process is active and the archive process comprises database log (sub-archives) and final active database log (final archive) and the system can read the status field), Flowers teaches wherein if the final archive is active, all requests to access the operational database are denied ([0101-0104]; examiner’s note: the locking of database denies all the access to the database).

With respect to claim 8, Prabhu, Flowers and Chessell in combination teach the system of claim 1, Chessell further teaches the registration record includes a heartbeat field indicating the user is actively accessing the operational database (fig. 3, [0026]; examiner’s note: step 303, 309 the data lock is set which determines that the user is accessing database, the lock (heartbeat field) is set).

Claim 9 encompasses the same scope of limitation of claim 1, in additions of a method.  Therefore, claim 9 is rejected on the same basis of rejection of claim 1.

Claim 10 is rejected on the same basis of rejection of claim 2.
Claim 11 is rejected on the same basis of rejection of claim 3.
Claim 12 is rejected on the same basis of rejection of claim 4.
Claim 15 is rejected on the same basis of rejection of claim 7.
Claim 16 is rejected on the same basis of rejection of claim 8.

Claim 17 encompasses the same scope of limitation of claim 1, in additions of a non-transient computer readable medium ([0049]; examiner’s note: computer readable medium).  Therefore, claim 17 is rejected on the same basis of rejection of claim 1.

Claim 18 is rejected on the same basis of rejection of claim 2.

Claims 5, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prabhu et al. (US 2016/0188611) and in view of Flowers et al. (US 2013/0024426) and in view of Chessell et al. (US 2015/0242247) and in view of Chen (US 2008/0162601).

With respect to claim 5, Prabhu, Flowers and Chessell in combination teach the system of claim 4, Prabhu teaches the plurality of sub-archives is based on at least one of: an amount of changes in the operational database that are outstanding when a first sub-archive is complete; an administered value ([0021, the threshold count can be set by a systems administrator, or it can be a default value of the threshold count of the active database logs]); and a series of progressively smaller incremental values (examiner’s note: the claim requires only one conditions to be applied because claim says “at least one of”).
Prabhu, Flowers and Chessell in combination do not explicitly teach wherein a first individual time between the plurality of sub-archives.  
Prabhu teaches sub-archives ([0036, 0037]; examiner’s note: the active database log and final active database log).
However, Chen teaches wherein a first individual time between the first sub-archive and a second sub-archive of the plurality of sub-archives ([0022]; examiner’s note: the interval time between two archives). One of ordinary skill in the art would recognize that individual time between archives of Chen into the invention of Prahbu/flowers/Chessell to have interval time between archives.
Therefore, it would have been obvious to one of the ordinary skills in the art before the elective filing date to incorporate Chen’s interval time into the system of Prahbu/flowers/Chessell to have an efficient system. The motivation would be to have interval between archive to archive data in an organized way.

Claim 13 is rejected on the same basis of rejection of claim 5.
Claim 19 is rejected on the same basis of rejection of claim 5.

Claims 6, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prabhu et al. (US 2016/0188611) and in view of Flowers et al. (US 2013/0024426) and in view of Chessell et al. (US 2015/0242247) and in view of Jain et al. (US 10,891,067).

With respect to claim 6, Prahbu/flowers/Chessell in combination teach the system of claim 4, Prabhu teaches wherein the plurality of sub-archives comprises a number of sub-archives ([0036, 0037]; examiner’s note: the maximum number of database logs (sub-archives)) but does not explicitly teach and wherein the number of sub-archives is determined based on an outstanding number of changes in the operational database when the plurality of sub-archives are complete.
However, Jain teaches wherein the number of sub-archives is determined based on an outstanding number of changes in the operational database when the plurality of sub-archives are complete ([col. 4, lines 25-27; In the event the number of entries in the log is not less than the threshold number of updates..], examiner’s note: the entries are in the logs are the updates that needs to be executed are compared to a threshold and the threshold is number of outstanding number of changes and the complete sub archives are the plurality of updates that are already in the bucket).  One of ordinary skill in the art would recognize that determining sub-archives based on number of outstanding changes of Jain into the invention of Prahbu/Flowers/Chessell to have sufficient number of sub-archives.
Therefore, it would have been obvious to one of the ordinary skills in the art before the elective filing date to incorporate Jain’s determining number of sub-archives into the system of Prahbu/Flowers/Chessell to have an efficient system. The motivation would be to determine number of sub-archives based on number of outstanding changes to generate sufficient number of sub-archives to store data changes.

Claim 14 is rejected on the same basis of rejection of claim 6.
Claim 20 is rejected on the same basis of rejection of claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FATIMA P MINA/Examiner, Art Unit 2159  


   /AMRESH SINGH/   Primary Examiner, Art Unit 2159